                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

RICKY HARRIS                                                                PLAINTIFF
ADC #076226

v.                          CASE NO. 5:19-CV-00310 BSM

CORRECT CARE SOLUTIONS et al.                                           DEFENDANTS

                                         ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 30] is adopted. Ricky Harris’s motion

for a preliminary injunction [Doc. No. 25] is denied.

       IT IS SO ORDERED this 3rd day of April 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
